Citation Nr: 1717474	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served during a period of active duty for training (ACDUTRA) from June 1963 to December 1963 and on active duty from November 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's claim was previously before the Board in April 2016, at which time the Board denied service connection for hypertension, to include as secondary to service-connected PTSD and/or diabetes mellitus.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  The JMR moved for the Court to vacate and remand the April 2016 Board decision on the grounds that the Board erred by not discussing whether a medical opinion was warranted in satisfaction of its duty to assist.  The parties noted that a medical opinion was obtained in April 2014, but this opinion did not consider whether the Veteran's hypertension may be attributed to his exposure to herbicide agents during service.  The Court granted the JMR in November 2016.

Additionally, the Board notes that the Veteran raised the issue of his entitlement to service connection for prostate cancer in a written statement that was received by VA in January 2017.  The Veteran is advised that his statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  This matter is referred to the Agency of Original Jurisdiction (AOJ) to notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to require that VA obtain a medical opinion to determine whether the Veteran's hypertension was caused or aggravated by his exposure to herbicide agents during active service, or is otherwise related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2.  After completing the development requested above, obtain a medical opinion regarding the nature and etiology of the Veteran's hypertension.  The claims folder should be made available to, and reviewed by, the reviewing clinician and the examination report should reflect that such review was accomplished.  All findings should be reported in detail.

   (a) First, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his period of active service.  In providing the requested opinion, the clinician should specifically address whether it is at least as likely as not that the Veteran's hypertension was caused by his exposure to herbicide agents during service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected diabetes mellitus.

The clinician should note that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the hypertension beyond its natural progression.  If aggravation is found, to the extent possible, the clinician should establish a baseline level of severity of the hypertension prior to its aggravation.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected PTSD.

The clinician should note that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the hypertension beyond its natural progression.  If aggravation is found, to the extent possible, the clinician should establish a baseline level of severity of the hypertension prior to its aggravation.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




